Adams, J.:
The only question in this case is whether or not, upon the facts above stated, it can be said that sufficient notice was given .of .the *411demand and non-payment of the note in suit to charge the estate of the deceased indorser.
The learned referee, in reaching a conclusion favorable to the plaintiffs’ contention, obviously bases his decision upon the assumption that the personal representatives of the deceased testatrix were notified within a reasonable time after its maturity of the non-payment of the note by its maker and that a notice of that character was all that could be required. While not intending to be understood as laying down any arbitrary rule to govern in all cases where, an indorser dies prior to the maturity of a note, we are constrained to differ from the learned referee, and to hold that, in the circumstances of this case, at least, the estate of Mrs. Miller is not charged with the payment of the note in question.
Prior to the statute of 1857 it was the universal rale under the law merchant to give notice of dishonor, in case of a deceased indorser, either to his personal representative or to some agent or-person interested in his estate, or by a written notice addressed to-the indorser and left at his last place of residence. (Bigelow on Bills & Rotes [last ed.], 122.) But whatever the form of notice* the holder was required to use the same degree of diligence in giving; it as if the indorser were living. The rule is thus stated by an elementary writer, whose authority to speak upon the subject is recognized by every one: “ Where the indorser is dead, notice must be sent to his executor or administrator; and if no person has been appointed, or it cannot be ascertained by the use of due dilgence who or where he or they who have been appointed can be found* notice must be forwarded to the last place of residence of the deceased. Hence, the death of the indorser is no excuse for neglect, to give notice.’-’ (Parsons on Bills & Notes, 526.)
The first inquiry, therefore, which suggests itself is, what diligence is necessary in order to charge a living indorser ? Formerly, it was held that any notice which was “ reasonable ” in point of time was sufficient, but this expression was found by experience to-be too general to convey a correct idea of the requirements of the law, and, later on, the period allowed the holder became fixed and was confined to the expiration of the day following the dishonor of the note (Daniels on Reg. Inst. §§ 1035, 1038), and such is the rule which still obtains. (Whiting v. City Bank, 77 N. Y. 363.)
*412In course of time, however,, and in the year 1857, the Legislature of this State prescribed an exact form for notifying an indorser of the non-payment of a note, which has ever since been adopted and followed in the commercial circles of this State, and which is expressed in the following language, viz. :
“ Whenever the residence or place of business of the indorser of a promissory note, or of the drawer or of indorser of a check, draft or bill of • exchange, shall be in the city or town, or whenever the city or town indicated under the indorsement or signature of such indorser or drawer, as his or her place of residence, or whenever in the absence of such indication, the city or town where such indorser or drawer, from the best information obtained by diligent inquiry, is reputed' to reside or have a place of business, shall be the same city or town where such promissory note, check, draft or bill of exchange is payable or legally presented for payment or acceptance, all notices of non-payment •and'of non-acceptance óf such promissory note, check, draft or bill of exchange, may be served by depositing them, with the postage thereon prepaid, in the post office of the city or town where such promissory note, check, draft or bill- of exchange was payable or legally presented for payment or acceptance, directed to the indorser or drawer at such city or town.”’ (Laws of 1857, chap. 416, § 3.)
By this provision of the statute it would unquestionably have been competent for the plaintiffs to have served notice of the demand and non-payment of the note in suit upon the representatives of the deceased indorser by inclosing the same in an envelope directed to the indorser herself, at her last place of residence, which it is conceded was in the city of Rochester, and depositing the same in the post office, and although she had previously died, such a notice would have operated to charge her estate (Merchants' Bank v. Birch, 17 Johns. 25), for it would not only have been one which complied literally with the requirements of the statute, but it would have been the one most likely to have conveyed the requisite information to the persons directly interested in obtaining the same. (Stewart v. Eden, 2 Caines, 121, 127.)
The plaintiffs, however, did not avail themselves of this statute. Indeed, they appear to have assumed that the death of Mrs. Miller released every one who was liable upon this note except the maker, *413for upon the day preceding its maturity, as we have seen, one of them went to the bank and gave express directions that the note should not be protested, thereby releasing beyond all question the second indorser. It was not until some ten or eleven days thereafter that any attempt whatever was made to notify any one representing the deceased indorser of its non-payment, and then only in a very informal and casual manner, and when notified by Christian J. Miller that the matter was left with his associate, the plaintiffs waited about ten days longer before giving any notice to Mr. Roe, and more than six weeks were permitted to elapse before proof of plaintiffs’ claim was finally filed.
Had no directions to the contrary been given the bank, it is entirely safe to assume that the note would have been protested and notice thereof given in the ordinary manner and in a manner which would have been effectual to preserve the rights of all parties.
As before stated, it is foreign to the purpose of this court to establish as a rule applicable to all cases that the statute' of 1857 furnishes the only method by which due notice of the dishonor of a note can be given where the indorser has departed this life intermediate its inception and maturity. We simply mean to say that-it provides a course which can be followed with entire safety in such, cases, and that any other course which involves unnecessary delay cannot be regarded as sufficient, without doing violence to the plain intent and meaning of the statute and to well-settled principles of commercial law. In other words, we think the statute furnishes a. simple method by which the required notice can be given and that it ought to be adopted, save in exceptional circumstances.
The judgment appealed from should be reversed and 'a new trial granted, with costs to abide the event.
All concurred.
Hardin, P. J.:
In Stewart v. Eden (2 Caines, 121) the note was due on the 8th of November, 1798. “ A notice in the usual form was carried to the dwelling-house of Medcalf Eden, the indorser, which was found fastened up, and on this the bearer of the notice rolled it up, and put it into the keyhole of the outer door.” Eden shortly after the note was made retired to his country seat, where he died on the 13th *414of September, 1798. In the course of the opinion it. was said: “ Nor was it fatal to direct the notice to the-indorser himself, for it was not known whether he had made a will, nor who his executors were, until long after, it was full as probable that it would reach the parties interested by this address as by any other; some one of the deceased’s family would either open it, or see it safely delivered to an executor. The notice, therefore, was well served, and its address proper.”
That case was referred to with approval in President, Directors & Co. of the Merchants’ Bank v. Birch (17 Johns. 25), and in the course of the opinion approving of the case it was said, viz.: “ If an indorser be dead at the maturity of a-note, and there be'executors or administrators at that time known to the holder, notice must be given to them, for they represent the testator or intestate, and are as fully entitled to noticé as he would be if. alive. But it is a novel principle, unsupported either by precedent or authority, that notice is to be given to the representatives of the indorser and who become such long after the note has fallen due. The rights of the holder of a noté or bill are to be determined by his acts when the note or bill becomes due; and if he then gives such notice, as under the existing state of facts the law requires of him, his rights are fixed and he cannot be required to superadd any other notice, at a future period.” In the case cited no notice had been given to the executors, and we. perceive that a notice delivered at the dwelling house of a deceased indorser was pronounced to be well delivered.
In Whiting et al. v. City Bank (77 N. Y. 363) it is assumed that it is the duty of a holder of a note who would charge an indorser for its non-payment, to give notice “ on the next business day after the note became due.”
In Willis v. Green (5 Hill, 232) the plaintiff failed to show that the estate of Johnson had been charged by notice of non-payment. The note had been indorsed by two persons. It was protested for non-payment on the 4th of January, 1828, and on that day notice of non-payment was sent by mail to each of the indorsers, directed to Little Falls. When the note was made Johnson resided in the town of Salisbury, where he remained until his death, which took place on the 27th of December, 1827, a few days before the note fell due. Johnson ‘died intestate and insolvent and no letters of *415administration were granted until after the noté fell due. In that case Nelson, Ch. J., said: “ The plaintiff failed to show that the estate of Johnson had been charged by notice of non-payment. • If the notice relied on for that purpose had been sent to the proper place, no doubt it would have been sufficient, under the circumstances of this case, though directed to Johnson after his death. (Stewart v. Eden, 2 Caines, 121; The Merchant's Bank v. Birch, 17 Johns. 25.) But the notice was sent to Little Falls, instead of Salisbury where Johnson resided; and if there were nothing else in the case, I think the failure to charge the estate by due notice, would operate a discharge of both indorsers.” That case was decided in 1843.
In The Cayuga County Bank v. Bennett (5 Hill, 236) it was held that where a notice of non-payment had been sent by mail directed to the deceased indorser instead of his personal representatives, in a case where the holder of a note was apprised before it fell due that the indorser was dead, that “ had the notice reached the personal representatives of the indorser within the, time which would have ordinarily elapsed if directed to them ” it would have been sufficient. In that case the notice was addressed to the testator, but did not come to the knowledge of any one of the executors in due time, and it was irregular because the party resided in Auburn and the notice was put in the post office in Auburn addressed to the party “ instead of sending the notice to his dwelling-house or place of business.” That case was decided prior to the statute authorizing the mailing of notices to parties residing in the same town where the note is made payable.
In Sheldon v. Benham (4 Hill, 129), decided in 1843, it was held that service of notice of protest cannot be made throfigh the mail where the party giving it, and the one to whom it is sent, reside in the same village.
It is said in Randolph on Commercial Paper (Vol. 3, § 1244) viz.: “ Where the party to be notified has died before the paper matures the notice should be given to his personal represéntatives, if any is appointed. * * * And a notice so addressed and sent by mail to the proper post office is sufficient to bind, his estate, where the notary knew of the indorser’s death, but did not know whether an executor or administrator had been appointed. But if the names of *416the executors are known, or can be known by reasonable diligence, it will not be sufficient to give notice ‘ to the. executors ’ of the indorser.” And the same author, in section 1245, says: “ Before any executor has been appointed, a notice mailed to the indorser’s ‘ legal representative ’ has been held to be sufficientand in support of that proposition he cites Boyd v. City Savings Bank (15 Gratt. 501). And again he says : “ Where the drawer or indorser dies before the paper matures, it has been held that before the appointment, of an administrator, notice may be left at his residence in town (which was closed) and put into the key hole there, although he had gone to his country house for the summer and had died there; ” and in support of that proposition the author quotes Stewart v. Eden (2 Caines, 121). The 'same author says further: “ So if he died before the maturity of the paper, and that fact is unlmown to the holder, and no personal representative has been appointed, it will be sufficient if the notice is left at his last residence and mailed to his family, who had removed into the country; ” for that proposition he seems to rely on the case of Merchants’ Bank v. Birch (supra).
Professor Parsons, in his book of Laws of Business, states, at page 182, that the holder should use due diligence in presenting a bill to a drawee, and- adds: “ And if he be dead, the holder should ascertain who is- his- personal representative, if he has one, and present the bill to him.” Again, the same author in speaking of a notice to an indorser, at page 189, says: “ If the party to be notified is dead, notice should be given to his personal representatives. A notice addressed to the ‘legal representatives of,’ etc., and sent to -the town in which the deceased party resided at his death, has been held sufficient.” The quotations are made from a revised edition of 1894.
In the case of Bank of Port Jefferson v. Darling (91 Hun 236), an action was brought upon a. promissory, note made by Gould, indorsed by Jeremiah Darling, which became due on the 5th day of February, 1894, and was on that day protested against the maker. Darling died on the 18th day of January, 1894, and letters testamentary were issued to his executors.on the 12.th of February, 1894. In that case it appeared that at the time of the protest' two notices were sent by the notary who protested the note, “.one addressed to *417£ J. Darling ’ and the other to£ The Estate of J. Darling,’ both being inclosed in an envelope and directed to the ‘ Estate of J. Darling, Stony Brook, L. I.,’ which wa's the place of his residence at the time of his death, but these notices were not received by the defendants.” The learned judge, after quoting Willis v. Green, Stewart v. Eden and Merchants’ Bank v. Birch (supra), says: “ True, it was directed to his estate, but no other direction would be more likely to bring; it to his family. * * * Upon reason and authority the notice must be deemed sufficient.”
The foregoing authorities, as well as the reasons stated in the opinion of Adams, J., lead me to concur in his opinion favoring a reversal.
Judgment reversed and a new trial ordered, with costs to abide the event.